 



Exhibit 10.25.2

     
AMERIGROUP OF FLORIDA, INC.
  Medicaid HMO Contract

AHCA CONTRACT NO. FA523
AMENDMENT NO. 2

     THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH
CARE ADMINISTRATION, hereinafter referred to as the “Agency” and AMERIGROUP OF
FLORIDA, INC., hereinafter referred to as the “Vendor”, is hereby amended as
follows:



1.   Attachment I, section 10.5, Optional Services, the first item, Dental
Services, is hereby amended to now read:

             

  Covered   Not Covered      
Dental Services
  o   þ    



2.   This amendment shall begin on November 19, 2004, or the date on which the
amendment has been signed by both parties, whichever is later.

     All provisions in the Contract and any attachments thereto in conflict with
this amendment shall be and are hereby changed to conform with this amendment.

     All provisions not in conflict with this amendment are still in effect and
are to be performed at the level specified in the Contract.

     This amendment and all its attachments are hereby made a part of the
Contract.

     This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

     IN WITNESS WHEREOF, the parties hereto have caused this 1 page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.

         
AMERIGROUP OF FLORIDA, INC.
  STATE OF FLORIDA, AGENCY FOR

    HEALTH CARE ADMINISTRATION
 
   
SIGNED
    SIGNED  
BY:
    BY:    
 
     
 
   
NAME:  
    NAME:   Alan Levine  
 
     
 
   
TITLE:
    TITLE: Secretary          
 
   
DATE:
    DATE:  

       

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

AHCA Contract No. FA523, Amendment No. 2, Page 1 of 1

 